J-A16002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 149 EDA 2022

               Appeal from the Order Entered December 7, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000072-2021


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                          FILED AUGUST 12, 2022

        J.M. (“Mother”) appeals from the order adjudicating N.M. (“Child”), born

November 2020, dependent. Mother argues the trial court erred when it found

Child dependent and placed her in kinship care, erred in its evidentiary rulings,

and violated her Due Process rights. We affirm.

        The trial court set forth the factual and procedural history, which we

adopt and incorporate herein. Trial Court Opinion, filed Jan. 26, 2022, at 1-10

(“Trial Ct. Op.”). We will provide a summary.

        In 2017, prior to Child’s birth, Child’s five older siblings came into DHS’s

care due to concerns regarding domestic violence, substance abuse, mental

health, and housing. Id. at 2. In September 2019, DHS received a GPS report

that Mother tested positive for methadone when she gave birth to another of

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A16002-22



Child’s siblings. Id. Approximately 14 months later, in November 2020, Child

was born. Mother tested negative for substances at the time of Child’s birth,

but DHS received a report that she had tested positive for cocaine, PCP, and

fentanyl during her pregnancy. N.T., 8/17/2021, at 13-14. DHS received a

GPS report in January 2021, that Child had been admitted to St. Christopher’s

Hospital. Id. at 12-13. Child was transferred to CHOP. Mother was escorted

from CHOP after she threatened to remove Child against medical advice. Id.;

N.T., 8/17/2021, at 25. DHS obtained an order for protective custody in

January 2021, and, after a shelter care hearing, the court found Child

medically needed and ordered the temporary commitment to stand. Trial Ct.

Op. at 2-3.

      The trial court held a multi-day adjudicatory hearing. At the first day of

the hearing, in June 2021, it heard from the Community Umbrella Agency’s

(“CUA”) case manager/supervisor Joshua Hage. He testified there were

concerns regarding Mother’s drug and alcohol history, mental health, domestic

violence, anger management, and housing. N.T., 6/16/2021, at 83. Although

Mother had drug screens through Gaudenzia, he was unable to confirm

whether they were random. Id. at 85-86. Hage testified Mother’s visits were

moved from supervised at the CUA to supervised at DHS due to Mother’s

erratic behavior and threats she made. Id. at 91-92.

      The court resumed the proceedings in August 2021. DHS investigative

worker Erica Payne testified that Mother signed consent forms for Gaudenzia

and Best Behavioral Health but refused to sign releases for her prenatal care.

                                     -2-
J-A16002-22



N.T., 8/17/2021, at 14-15, 18. She further testified that Mother did not keep

the appointment for a home assessment. Id. at 20-21. Payne had concerns

regarding Mother’s mental health, impulse control, defensiveness, minimal

compliance with the investigation, and drug and alcohol history. Id. at 27-28.

Payne testified that Mother was in treatment and provided screens, but DHS

was unable to determine whether the screens were random. Id. at 28.

      Hage resumed his testimony, stating he had concerns regarding

Mother’s mental health because of her failure to consistently attend treatment

at Best Behavioral Health and her mental health diagnoses, including post

traumatic stress disorder, anxiety, depression, and cocaine and opioid

dependency. Id. at 88, 99-100. Hage testified he did not think a mother-baby

program was appropriate due to concerns about Mother’s protective capacity.

Id. at 113-14. Hage further testified that Mother did not have suitable

housing. Id. at 101. She resided with maternal grandmother, who did not

want her home to be considered a reunification resource. Id. Mother’s visits

were supervised at DHS, due to her outbursts and the agency’s concerns for

safety. Id. at 104.

      In November 2021, the court held the final day of the adjudicatory

hearing. CUA case manager Ericka Mitchell testified. She had been assigned

the case in September 2021 and had concerns regarding Mother’s mental

health, including her aggressive and erratic behavior. N.T., 11/19/2021, at

18-19. She testified Mother showed aggressive behavior throughout the case,

including threatening a case aide and the foster parents of Child’s sibling. Id.

                                     -3-
J-A16002-22



at 19, 23. She further testified Mother refused to sign mental health releases.

Id. at 25. She stated Mother obtained random drug screens from Gaudenzia

and the most recent was negative. Id. at 32. Further, Mother completed a

parenting course and Mitchell did not have concerns regarding Mother’s

parenting. Id. at 33-34. Mitchell further testified Mother attended five out of

seven individual therapy sessions since August 2021. Id. at 92. Mother was

approved for housing in Westmoreland County, but the housing was

conditioned on her being reunited with all seven children. Id. at 47-48. That

was no longer viable due to a pending termination petition for two of the

children. Id. at 95-96.

      Mother’s OB/GYN, Dr. Michelle Duncan, testified on Mother’s behalf. She

testified that Mother tested negative for controlled substances at Child’s birth

and did not test positive for any substances while the doctor was treating

Mother in 2020. N.T., 8/17/2021, at 62-63, 84. The Director of the Gaudenzia

WINNER program also testified. The WINNER program is a mother-baby

program that had accepted Mother. Id. at 152-69.

      Mother testified that she had been clean for two years and that she was

compliant with her mental health treatment, which she found helpful. N.T.,

11/19/2021, at 113, 117-18.

      Child’s foster parent testified that she did not think Mother continued to

have substance abuse issues and, although Mother had mental health issues,

she did not believe they would impact her ability to care for Child. Id. at 172-

79.

                                     -4-
J-A16002-22



      The trial court adjudicated Child dependent in December 2021. Mother

filed a timely notice of appeal.

      Mother raises the following issues:

         1. Was Mother, J.M., denied Due Process, in that the
         evidence presented by DHS was largely inadmissible
         hearsay?

         2. Did DHS fail to prove grounds for dependency by “clear
         and convincing” evidence?

         3. Did the trial court err in ordering that the child remain in
         state custody?

         4. Did the court err by denying Due Process of Law to J.M.,
         Mother, as guaranteed by the Constitutions of the
         Commonwealth of Pennsylvania and of the United States of
         America?

Mother’s Br. at 4.

      We will address Mother’s first and fourth issues together. In her first

issue, Mother argues that DHS’s evidence was mostly inadmissible hearsay,

which impacted Mother’s ability to cross-examine adverse witnesses. In her

fourth issue, Mother argues she was denied due process because the decision

was based on inadmissible hearsay, and not on competent evidence. She

claims that “[b]y committing errors of law in conducting the proceedings which

led to termination of the parental rights of Mother,” the trial court “necessarily

violated her fundamental rights.” Mother’s Br. at 19.

      Mother waived these issues because she did not raise them with

sufficient detail in her statement of errors complained of on appeal pursuant

to Pennsylvania Rules of Appellate Procedure 1925(b). Rule 1925(b) requires



                                      -5-
J-A16002-22



the appellant to “concisely identify” in the statement “each error that the

appellant intends to assert with sufficient detail to identify the issue to be

raised for the judge.” Pa.R.A.P. 1925(b)(4)(ii). Any issues not included in the

1925(b) statement, or not raised in accordance with the Rule, are waived.

Pa.R.A.P. 1925(b)(4)(vii).

      In her 1925(b) statement, Mother raised the following issues:

            1.   Ruling that [Child] be adjudicated dependent
            without holding an adjudicatory hearing.

            2.    Ruling that [Child] be committed to DHS, without
            holding a dispositional hearing.

            3.    Ruling as stated above, without making findings,
            determinations, and orders required by the Juvenile Act
            and by court rules, including but not limited to,
            Pa.R.J.C.P. 1401.

            4.    Failing to rule upon [Mother’s] Motion for
            Reconsideration, thus forcing [Mother] to choose
            between 1) losing her rights to obtain relief, and 2) filing
            this Appeal, and divesting the Trial Court of jurisdiction
            to take further action.

            5.   Denying Due Process of Law to [Mother], as
            guaranteed by the Constitution of the Commonwealth of
            Pennsylvania and of the United States of America.

            6.    [Mother] reserved the right to expand and to
            supplement this Concise Statement, and to raise any
            additional issues in her Appellant’s Brief, for the following
            reasons:

                  a. Pursuant to Children’s Fast Track Rules, this
                  Concise Statement is being filed at the same time
                  as is the Notice of Appeal and Order for Transcript,

                  b. Therefore, this Concise Statement must be
                  prepared and filed without benefit of a copy of the
                  Transcript.


                                      -6-
J-A16002-22



Concise Statement of Matters Complained of on Appeal, filed Jan. 5, 2022.

Mother did not seek to amend her 1925(b) statement after receipt of the

transcript.

      Here, Mother’s Rule 1925(b) statement did not elaborate on the

substance of her due process claim. As a result, the trial court did know the

nature of the alleged due process violation. See Trial Ct. Op. at 18-19 (noting

Mother’s “broad assertion does not state the basis of the denial of Mother’s

due process rights,” and that it “could not speculate what” was intended, and

noting that Mother was provided an opportunity to participate at each listing

and to present her evidence and testimony). The statement did not apprise

the judge of the issue it should discuss.

      Although Mother attempted to “reserve” a right to raise new claims on

appeal because she filed the Rule 1925(b) statement without the benefit of a

transcript, this is not permissible. Nothing in the rule or in caselaw affords an

appellant an absolute right to amend a Rule 1925(b) statement without the

court’s permission. There was thus no right to “reserve.” Counsel could have

sought the trial court’s leave to amend the Rule 1925(b) statement, but did

not. See Pa.R.A.P. 1925(b)(2)(i) (permitting court, on application and for

good cause, to “permit an amended to supplemental Statement to be filed”).

Furthermore, it appears the due process claim is based at least in part on

alleged evidentiary errors. As counsel was present at the hearing and appears

to have based a separate claim on the evidentiary issues, such errors were




                                      -7-
J-A16002-22



known at the time of the filing of the Rule 1925(b) statement, without aid of

the transcript.

      In her second issue, Mother claims DHS did not prove dependency by

clear and convincing evidence. She argues the evidence was mostly

inadmissible hearsay and, even if the hearsay is considered, it did not prove

dependency. The evidence concerned events that occurred two to three years

in the past and the events were not relevant to her current ability. She argues

that an adjudication of dependency must be based on her current conduct and

condition.

      We review orders entered in dependency cases for an abuse of

discretion. In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). We must accept the

findings of fact and credibility determinations if they are supported by the

record, but we are not required to accept the trial court’s inferences or

conclusions of law. Id.

      A “dependent child” includes a child who “is without proper parental care

or control, subsistence, education as required by law, or other care or control

necessary for his physical, mental, or emotional health, or morals.” 42

Pa.C.S.A. § 6302 (“Dependent child”). “A determination that there is a lack

of proper parental care or control may be based upon evidence of conduct by

the parent . . . that places the health, safety or welfare of the child at risk,”

including evidence of the parent’s “use of alcohol or a controlled substance

that places the health, safety or welfare of the child at risk.” Id. The petitioner

must demonstrate by clear and convincing evidence that a child meets the

                                       -8-
J-A16002-22



statutory definition of a dependent child. In re G.T., 845 A.2d 870, 782

(Pa.Super. 2004).

      The trial court concluded the testimony at the hearing supported the

adjudication, reasoning it had heard testimony that Child’s health and safety

were at risk because of Mother’s present inability to provide adequate care for

Child. It commended Mother for making progress to alleviate the dependency

issues but stated it continued to have concerns with Mother’s ability to provide

adequate care for Child. It noted the unavailability of provably random drug

screens, and issues with Mother’s housing, anger management, and mental

health. See 1925(a) Op. at 15. The court added that Mother’s visits are

supervised with increased security due to Mother’s threatening behavior. After

review of the briefs, trial court record, relevant law, and the well-reasoned

opinion of the Honorable Cateria R. McCabe, we affirm on the basis of the trial

court opinion. 1925(a) Op. at 12-16.

      In her third issue, Mother asserts the court erred in ordering that Child

remain in DHS’s custody. She claims the court provided no analysis or mention

as to whether DHS made reasonable efforts, and no evidence of the same.

      Where a child is adjudicated dependent, a court “may not separate that

child from his or her parent unless if finds that the separation is clearly

necessary.” In re G.T., 845 A.2d at 873. “Such necessity is implicated where

the welfare of the child demands that he . . . be taken from his parents’

custody.” Id. (quoting In Int. of J.M., 652 A.2d 877, 881 (Pa.Super. 1995)).




                                     -9-
J-A16002-22



       The trial court concluded it heard credible testimony that outstanding

dependency issues existed that would affect Mother’s ability to provide

adequate care for Child. It acknowledged Mother had made progress but found

Mother’s mental health was not stable enough to reunify with Child. It further

pointed out it had heard credible testimony that Mother had threatened to

physically harm the foster parent of Child’s sibling. It noted Mother had not

signed mental health releases until November 2021, so it was unaware if

Mother’s current health treatment provider was addressing all of Mother’s

mental health issues and that the CUA was unable to assess Mother’s housing.

The court concluded reunification would create a health and safety risk for

Child and Child’s best interest would be met in kinship care.

       We conclude the trial court did not abuse its discretion. After review of

the briefs, the trial court record, the relevant law, and the trial court opinion,

we affirm on the basis of the trial court opinion. See 1925(a) Op. at 17-18.1

       Order affirmed.




____________________________________________


1 Mother argues that the trial court failed to make any findings regarding
reasonable efforts under 42 Pa.C.S.A. § 6351(b)(2). Section 6351(b)(2)
provides that prior to entering an order finding a child dependent the court
shall make findings as to “whether reasonable efforts were made prior to the
placement of the child to prevent or eliminate the need for removal of the
child from his home, if the child has remained in his home pending such
disposition.” Here, Child had not remained in the home pending the
disposition.

                                          - 10 -
J-A16002-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2022




                          - 11 -